IN THE SUPREME COURT OF THE STATE OF NEVADA


                 R&R/CRR HOLDINGS, LLC, A                              No. 64300
                 NEVADA LIMITED LIABILITY
                 COMPANY, D/B/A B&P, SUCCESSOR-
                 IN-INTEREST TO BROWN &
                 PARTNERS, INC.,
                                                                            FILED
                 Appellant/Cross-Respondent,                                SEP 3 0 2014
                 vs.
                                                                           TRACE K. LINDEMAN
                 CARY BOEDDEKER KRUKOWSKI,                              CLERK OF SUPREME COURT

                 Respondent/Cross-Appellant.                           BY
                                                                            DEPUTY CLERK



                                      ORDER DISMISSING APPEAL
                             Having reviewed the parties' September 5, 2014, stipulation to
                 dismiss this appeal and cross-appeal, the stipulation is approved, and this
                 appeal and cross-appeal are hereby dismissed.
                             It is so ORDERED.

                                                           CLERK OF THE SUPREME COURT
                                                           TRACE K. LINDEMAN

                                                           BY:   k ail V SC


                 cc: Hon. Jerry A. Wiese, District Judge
                      Flangas Dalacas Law Group, Inc.
                      O'Reilly Law Group
                      Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER
        cep



                                                                                      )9 -32-4S7